Citation Nr: 1502841	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the RO's reduction of the disability rating for right atrial enlargement with nephrolithiasis from 60 to 30 percent, effective December 1, 2010, was proper.

2.  Whether the RO's reduction of the disability rating for bilateral hernia repair with recurrent right inguinal hernia from 30 to 0 (noncompensable) percent, effective December 1, 2010, was proper.

3.  Entitlement to service connection for arm and leg numbness, and pain in the arm, hand, hip, pelvis, and shoulder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disability to include hypoxia, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include as due to ionizing radiation.

6.  Entitlement to dependency benefits for the Veteran's spouse.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Case Division.  

The issues of entitlement to service connection for arm and leg numbness, and pain in the arm, hand, hip, pelvis, and shoulder; a respiratory disability to include hypoxia; and a disability manifested by joint pain, as well as claim for additional dependency benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected right atrial enlargement with nephrolithiasis from 60 to 30 percent, effective December 1, 2010, and reduced the rating for the Veteran's bilateral hernia repair with recurrent right inguinal hernia from 30 percent to noncompensably disabling, effective December 1, 2010.

2.   At the time of the September 2010 rating decision, the 60 percent rating for the Veteran's right atrial enlargement with nephrolithiasis, as well as the 30 percent rating for his bilateral hernia repair with recurrent right inguinal hernia had been in effect for more than five years.

3.  Sustained material improvement of the Veteran's right atrial enlargement with nephrolithiasis and bilateral hernia repair with recurrent right inguinal under the ordinary conditions of life was not reasonably certain to be maintained.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 60 percent rating for right atrial enlargement with nephrolithiasis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, 4.115a, 4.115b, Diagnostic Codes 7020, 7509 (2014). 

2.  The criteria for restoration of the 30 percent rating for bilateral hernia repair with recurrent right inguinal hernia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.114a, 4.114b, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of a previously assigned 60 percent rating for his right atrial enlargement with nephrolithiasis, and a previously assigned 30 percent rating for his bilateral hernia repair.  As the Board's decision below is completely favorable to both issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  Specifically, the Court requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  
 
If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b) (2014). 
Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Analysis

Historically, in a February 2003 rating decision, the RO awarded, as relevant, service connection for right atrial enlargement, assigning a 60 percent under Diagnostic Code 7020, and service connection for bilateral hernia repair with recurrent right inguinal hernia, assigning a 30 percent rating pursuant to DC 7338; both ratings effective February 1, 2003.  In combination with additional grants of service connection for various disabilities, the Veteran's overall disability rating was 80 percent, effective February 1, 2003.  

In the February 2003 rating decision, the 60 percent rating was based primarily on the Veteran's service treatment records (STRs) , to include March 1997 x-rays of the kidney-ureter-bladder showing evidence of left nephrolithiasis, and an April 2002 cardiac perfusion study which showed left ventricular ejection fraction (LVEF) of 49 percent.   The 30 percent rating for bilateral hernia repair was primarily based on STRs showing that he underwent a bilateral inguinal hernia repair in August 1991, and a second right hernia repair in February 2001, as well as VA examination findings of a mild right inguinal hernia which was considered small, postoperative, recurrent hernia.    The RO noted that since there was a likelihood of improvement, the assigned ratings were not considered permanent and was thus subject to a future review examination.

In an April 2009 letter, the RO advised the Veteran that it was scheduling review examinations to ascertain the current severity of the Veteran's atrial enlargement with nephrolithiasis and bilateral hernia repair with recurrent right hernia.  Relevant VA examinations were scheduled for October 2009, but the Veteran failed to report.  
In January 2010, the RO sent the Veteran a letter and rating decision which proposed reduction of the 60 percent rating for right atrial enlargement and 30 percent rating for bilateral hernia repair to 0 (zero) percent.    At that time, there was no new evidence of record evidencing an actual change in the Veteran's disabilities.  Instead, the record shows that the Veteran failed to report to an October 2009 VA examination in Kansas, and the proposed reductions were initiated based on the Veteran's failure to appear to the scheduled examination.  

In a February 2010 statement, the Veteran provided an updated address as he had moved overseas, and in his March 2010 statement, he explained that he was unable to report to the examination because he was living in Germany; he requested that an examination be scheduled in Germany.  He stated further his service-connected disabilities had not improved and still affected him daily.

Thus, in May 2010, the Veteran was afforded a VA-sponsored examination in Germany, and the translated findings of the examinations are of record (see August 2010 report).  Echocardiogram of the heart revealed LVEF of greater than 60 percent; an unremarkable movement pattern of the aortas and the mitral valve; and an indication of demonstrable and lasting changes within the framework of a hypertensive disease.   Upon palpation of the abdomen, the upper third was painful.  Sonography of the abdomen revealed no evidence of kidney cysts, masses, or concrements.  There were no signs of ulcers or acute inflammation on ultrasound.  Hernia repair scars were visible in the upper entrance area of the stomach and on both sides in the inguinal canal.  The scars were not irritated.  Diagnoses were hypertension and chronic irritation of the mucosa of the stomach.

The September 2010 rating reductions were based on the above-noted May 2010 examination findings.  With regard to the cardiac disability, the RO reduced the rating from 60 to 30 percent, reasoning that the recent examination showed normal cardiac testing; LVEF greater than 60 percent; no evidence of congestive heart failure; and normal kidneys.  With regard to the hernia disability, the RO reduced the rating from 30 to 0 percent for bilateral remediable hernia or hernia that are small, reducible, or without true hernia protrusion.  These reductions resulted in a reduction of the Veteran's overall combined rating to 60 percent, effective December 1, 2010. 

In his November 2010 notice of disagreement (NOD), the Veteran asserted that his cardiac and hernia disabilities had not improved.  In this regard, he stated that he was still taking anti-hypertensive medication to maintain a lower blood pressure reading, and still experienced chest pain and heart "fluttering."   He stated that, "[i]t was a good day for my heart the day that I was examined."  As to his hernia disability, he also indicated continued problems, noting pain in the low abdomen and interference with sexual activity.  The Veteran also mentioned that the doctor discussed other problems that were not discussed in the examination report.
As a preliminary matter, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability ratings for cardiac and hernia disabilities.  The RO issued a January 2010 letter and rating decision which advised the Veteran of the proposed rating reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.   The September 2010 rating decision effectuating the reductions was issued after the appropriate time period had elapsed, and the effective date of the reductions was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met. 

Both the 60 percent rating assigned to the Veteran's service-connected right atrial enlargement with nephrolithiasis and the 30 percent rating assigned for his bilateral hernia repair had been in effect from February 1, 2003, to December 1, 2010, which was a period of more than five years.  Under these circumstances, a reduction can only be effective if it complies with the provisions of 38 C.F.R. § 3.344(a).  See Brown v. Brown, 5 Vet. App. 413 (1993). 

After reviewing the record, the Board finds that the RO failed to comply with the requirements of section 3.344(a) and that restoration is therefore warranted.   For multiple reasons, the Board finds that the single May 2010 VA examination upon which the reductions were based was not full and complete, particularly relative to the various studies and evaluations  upon which the 60 and 30 percent ratings were assigned.

First, there is no indication that the May 2010 physician reviewed the Veteran's claims folder in connection with the examination.  It is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.   See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Second, although improvement in LVEF may have been shown during the 2010 echocardiography of the heart, there is no indication that the Veteran underwent diagnostic exercise testing in conjunction with the examination.  Neither METs (metabolic equivalents) nor estimated METS were provided.   (See 71 Fed. Reg. 52,459 -60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100, which requires MET testing except when there is a medical contraindication; when the LVEF has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.) 

Third, the May 2010 physician did not address at all the Veteran's nephrolithiasis which is a part of the service-connected atrial enlargement disability.  Although a sonogram of the abdomen was conducted and apparently showed no stones, there was no mention as to whether or not the Veteran had experienced any attacks of colic.  See 4.115a, 4.115b, Diagnostic Code 7509.  

Fourth, it is unclear why the RO reduced the rating for the bilateral hernia disability to noncompensable when a minimum of 10 percent is warranted under DC 7338 for a post-operative hernia disability, applicable here.   The Board also notes that the May 2010 physician did not address other criteria found in DC 7338, such as whether or not the Veteran's recurrent hernia was well-supported by a truss. 

Lastly, there is no indication that consideration was given to whether any improvement in the Veteran's cardiac and/or hernia disabilities would be maintained under ordinary conditions of life, as required by section 3.344(a).  The Veteran's lay reports of continued cardiac pain and palpitations, continued pain in the inguinal area, and their interference with his life activities are competent and the Board has no reason to doubt the credibility of those statements.  

Therefore, although improvement during the May 2010 examination was shown with respect to the Veteran's LVEF result and no visible hernia protrusion, the RO's reliance on this single examination report did not take into account all applicable rating criteria, the Veteran's other symptoms which were competently and credibly reported, and his overall disability pictures.  It therefore cannot be stated with any certainty that the improvement shown on this examination had been maintained under the ordinary conditions of life.  The Court has held that, where the RO has reduced a rating without observance of the applicable laws and regulations, such rating is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). For the foregoing reasons and bases, the Board finds that the 60 and 30 percent ratings for the Veteran's service-connected cardiac and hernia disabilities, respectively, were improperly reduced and must therefore be restored.


ORDER

Restoration of the 60 percent disability rating for right atrial enlargement with nephrolithiasis, effective December 1, 2010, is granted, subject to law and regulations applicable to the disbursement of VA monetary benefits.

Restoration of the 30 percent disability rating for bilateral hernia repair with recurrent right inguinal hernia, effective December 1, 2010, is granted, subject to law and regulations applicable to the disbursement of VA monetary benefits.
REMAND

In an April 2009 letter, the RO denied the Veteran's request for dependency benefits for his spouse, finding that the required documentation was not submitted.  In March 2010, within one year of that denial, the Veteran submitted a letter in which he indicated that the requested documentation had already been submitted and that he is still being paid as a single veteran.  This March 2010 statement constitutes a NOD with the April 2009 denial, but review of the record does not show that a statement of the case has been issued.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that he may be issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, as noted above, the January 2010 rating decision proposed the rating reductions discussed above, but that rating also denied service connection claims for arm and leg numbness, and pain in the arm, hand, hip, pelvis, and shoulder; a respiratory disability to include hypoxia; and a disability manifested by joint pain.  Notably, in his March 2010 statement, the Veteran specifically noted that he disagreed with all findings in the January 2010 rating decision.  This March 2010 statement also constitutes a NOD with the January 2010 rating decision, but review of the record does not show that a statement of the case has been issued.  Remand is also required so that the Veteran may be issued a SOC as to these issues.

In order to comply with due process requirements, this matter is REMANDED for the following action: 

Issue a SOC, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to:  a) Service connection for arm and leg numbness, and pain in the arm, hand, hip, pelvis, and shoulder, to include as due to an undiagnosed illness; b). Service connection for a respiratory disability to include hypoxia, and to include as due to an undiagnosed illness; c).  Service connection for a joint pain, to include as due to ionizing radiation; and d). Entitlement to dependency benefits for the Veteran's spouse.  Notify him of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


